       Case 4:21-cv-07340-DMR Document 1 Filed 09/21/21 Page 1 of 21



 1   MICHAEL T. JONES (SBN 290660)
     MJones@goodwinlaw.com
 2   NICOLE L. CHESSARI (SBN 259970)
     NChessari@goodwinlaw.com
 3   GOODWIN PROCTER LLP
     601 Marshall Street
 4   Redwood City, California 94063
     Tel.: +1 650 752 3100
 5   Fax: +1 650 853 1038

 6
     Attorneys for Plaintiff
 7   REPUTATION.COM, INC.

 8

 9                               UNITED STATES DISTRICT COURT

10                        NORTHERN DISTRICT OF CALIFORNIA -

11                                  SAN FRANCISCO DIVISION

12   REPUTATION.COM, INC., a Delaware                    3:21-cv-7340
                                                Case No. ________________
     Corporation,
13
                    Plaintiff,                  COMPLAINT FOR:
14
           v.                                   1. RESCISSION/REFORMATION; AND
15                                              2. FRAUD
     MICHAEL MULLARKEY, SOCIAL
16   MECCA, INC. D/B/A NUVI, and FORTIS
     ADVISORS LLC (SOLELY AS THE                DEMAND FOR JURY TRIAL
17   STOCKHOLDERS’ AGENT),
18                  Defendants.
19
                       REDACTED VERSION OF DOCUMENT SOUGHT TO BE
20                                      SEALED
21

22

23

24

25

26

27

28
       Case 4:21-cv-07340-DMR Document 1 Filed 09/21/21 Page 2 of 21



 1           Plaintiff Reputation.com, Inc. (“Reputation” or “Plaintiff”) hereby complains and alleges

 2   against Defendants Michael Mullarkey (“Mullarkey”), Social Mecca, Inc. d/b/a Nuvi (“Nuvi”),

 3   and Fortis Advisors LLC (solely in its capacity as the Stockholder’s Agent, “Fortis”) as follows:

 4                                           INTRODUCTION
 5              1. This is a case about a dishonest businessman with a track record of lying about his

 6   company’s revenue to benefit himself. Defendant Mullarkey—the largest Nuvi shareholder

 7   (43.3%), through what Reputation believes is his wholly owned entity, ODK Capital

 8   Management, LLC (“ODK”)—defrauded Reputation into acquiring and merging with Social

 9   Mecca, Inc. d/b/a Nuvi and d/b/a Brickfish (“Nuvi”) through fraudulent representations about

10   Nuvi’s historical revenue and annual recurring revenue (“ARR”).

11              2. In particular, Mullarkey lied and falsified records regarding what he claimed to be

12   Nuvi’s largest customer, Hertz Corporation and certain of its affiliated entities including Hertz

13   Car Sales, Thrifty, and Dollar (“Hertz”), to make it appear as though Nuvi’s prospects were over

14   $4 million brighter than they were to make Nuvi more desirable to prospective buyers.

15   Throughout the negotiations, Mullarkey represented to Reputation that Nuvi had $4.7 million of

16   “bad debt” with Hertz and Hertz-affiliated entities (“Hertz”), which factored into the Nuvi

17   financial statements that Mullarkey provided to Reputation. Mullarkey represented to Reputation

18   that Hertz filed for bankruptcy, that Nuvi submitted a timely claim in the bankruptcy proceedings

19   as a creditor, and that Hertz submitted a proposed plan in the bankruptcy proceedings that, if

20   approved, would result in a 70% cash recovery to general unsecured creditors, including Nuvi. In

21   turn, in addition to convincing Reputation to pay more for Nuvi than it was worth, the parties

22   agreed that up to $3 million recovered from the Hertz bankruptcy would become part of an

23   “Additional Holdback Fund” which Reputation could use for any indemnification claims it may

24   have.

25              3. However, the Hertz “bad debt” was never collectable, and Mullarkey knew it.

26   Most of the Hertz “revenue” was based upon fake and backdated invoices created by Mullarkey

27   months after Hertz initiated bankruptcy proceedings. Mullarkey referenced Purchase Orders in

28   those invoices as support to make them look more authentic and believable, but those Purchase
                                                   2
                              COMPLAINT FOR RESCISSION/REFORMATION AND FRAUD
       Case 4:21-cv-07340-DMR Document 1 Filed 09/21/21 Page 3 of 21



 1   Orders do not correspond with the invoiced services and/or had already been exhausted by other

 2   invoiced services. And Reputation subsequently confirmed that Nuvi never even provided the

 3   services to Hertz that are described in those sham invoices.

 4              4. Aware that these invoices were fake and not collectable, Mullarkey did not file a

 5   timely bankruptcy claim with the court. Rather, to cover his tracks, just a few weeks before the

 6   Merger closed Mullarkey caused Social Mecca, Inc. d/b/a Brickfish to file a fraudulent

 7   bankruptcy claim for $4.7 million—many months after such claims were barred by the court—to

 8   make it appear to Reputation that this revenue would be collectable through those bankruptcy

 9   proceedings. Mullarkey supported this bankruptcy claim with the fake invoices and unrelated

10   Purchase Orders, and represented on the claim form that he was simply amending a nonexistent

11   claim filed by Social Mecca, Inc. d/b/a Brickfish back in June 2020.

12              5. In addition, Mullarkey on several occasions misrepresented Nuvi’s ARR, initially

13   inflating it by nearly $10 million. Before the Agreement and Plan of Merger and Reorganization

14   (“Merger Agreement”), attached hereto as Exhibit A (excluding schedules), was even executed,

15   Mullarkey was caught in a lie as to Nuvi’s ARR. As a result, the parties renegotiated the terms of

16   the merger, significantly reducing the amount of up front closing cash and shares Reputation

17   agreed to pay to acquire Nuvi, and instead, adding an earnout provision contingent upon

18   achieving certain net new ARR thresholds. Unfortunately, Mullarkey was still able to conceal the

19   full extent of his fraudulent scheme to inflate ARR by pushing to close the deal as quickly as

20   possible, urging Reputation to expedite its due diligence process.

21              6. On April 23, 2021, Reputation acquired Nuvi (the “Merger”). In the end, the

22   Merger Agreement memorialized the Closing ARR—meaning Nuvi’s ARR as of the closing date

23   of the Merger Agreement—as $9 million, based upon Mullarkey’s and Nuvi’s representations.

24   And this was in line with Nuvi’s representation that it earned $9.4 million in revenue in 2020.

25              7. Yet, despite the renegotiations and Mullarkey’s ability and numerous opportunities

26   to come clean about Nuvi’s actual ARR, after the transaction closed, Reputation learned that

27   Nuvi’s ARR is a fraction of that amount—only around $5 million. Reputation further learned

28   that 2020 revenue was overstated by, at least, $3.2 million—bringing it closer to a maximum of
                                                      3
                              COMPLAINT FOR RESCISSION/REFORMATION AND FRAUD
       Case 4:21-cv-07340-DMR Document 1 Filed 09/21/21 Page 4 of 21



 1   $6.2 million.

 2              8. Through these blatant lies, Mullarkey successfully convinced Reputation to pay a

 3   higher premium to acquire Nuvi than it would have paid had it known the truth. If it were not for

 4   Mullarkey’s and Nuvi’s fraudulent misrepresentations, Reputation would not have entered into

 5   the Merger Agreement under the agreed-upon financial terms. Reputation believes that

 6   Mullarkey (and through Mullarkey, Nuvi) intended to induce Reputation’s reliance on

 7   Mullarkey’s misrepresentations in order to mislead Reputation into overpaying for Nuvi and into

 8   front loading more of the total consideration rather than making more contingent upon revenue

 9   achievements.

10              9. This action seeks to hold Mullarkey accountable for his unlawful actions and to

11   partially rescind and/or reform the Merger Agreement governing Reputation’s acquisition of

12   Nuvi, to set the upfront consideration at an amount proportionally consistent with the reduction in

13   true Nuvi ARR. Given that the actual Nuvi ARR was approximately 56% of the amount

14   represented by Mullarkey and Nuvi to Reputation, Reputation seeks to reduce the consideration

15   Reputation agreed to pay to acquire Nuvi by roughly 44%. Specifically, Reputation seeks to

16   reduce total consideration from around $55 million to $30.8 million: reducing upfront

17   consideration from around $32.5 million down to $18.2 million, and reducing potential earn out

18   consideration from $22,500,000 to $12,600,000.

19                                    JURISDICTION AND VENUE
20              10. This Court has jurisdiction over this action because the parties consented to the

21   jurisdiction of this Court pursuant to Section 6.8(b) of the Merger Agreement (“Forum Selection

22   Clause”), which states as follows:

23                      . . . . any Legal Proceeding relating to this Agreement or the enforcement
                of any provision of this Agreement (including a Legal Proceeding based upon
24
                intentional misrepresentation or fraud) may be brought or otherwise
25              commenced in any state or federal court located in the County of San Francisco,
                State of California. Each Party: (i) expressly and irrevocably consents and
26              submits to the jurisdiction of each state and federal court located in the County
                of San Francisco, State of California (and each appellate court located in the
27              County of San Francisco, State of California) in connection with any such Legal
28              Proceeding; (ii) agrees that each state and federal court located in the County
                                                      4
                              COMPLAINT FOR RESCISSION/REFORMATION AND FRAUD
       Case 4:21-cv-07340-DMR Document 1 Filed 09/21/21 Page 5 of 21



 1              of San Francisco, State of California shall be deemed to be a convenient forum.
                ...
 2

 3              11. Venue is proper in the Northern District of California, San Francisco Division
 4   under 28 U.S. Code section 1391, by consent pursuant to the Forum Selection Clause.
 5                                                PARTIES
 6              12. Reputation is a Delaware Corporation with its principal place of business located
 7   in Redwood City, California. Reputation is a business-to-business online reputation experience
 8   management and customer experience company, which operates and conducts its business
 9   throughout the State of California, including this District.
10              13. Nuvi is an Illinois Corporation with its principal place of business located in Lehi,
11   Utah. Nuvi is a technology company which offers an enterprise customer experience
12   management and social analytics software platform. Nuvi’s platform helps customers listen, plan,
13   publish, engage, analyze, locate, review, and capture their way to better customer experiences.
14   The software is offered as a software-as-a-service (“SaaS”) solution with paid add-on re-
15   occurring professional services (e.g. dedicated analyst or developer support and services) and
16   non-recurring professional services (training and implementation).
17              14. On information and belief, Mullarkey is a resident of Chicago, Illinois and served
18   as Nuvi’s Chief Executive Officer (“CEO”) from approximately April 2011 until the Merger
19   closed.
20              15. Fortis is a Delaware limited liability company with its principal place of business
21   located in San Diego, California. Fortis is the agent for the former Nuvi stockholders and is a
22   named defendant solely in that capacity.
23                                       FACTUAL ALLEGATIONS
24              16. With the goal of selling his company and making as much money as possible,
25   Mullarkey, the largest Nuvi shareholder through ODK, was desperate to make Nuvi’s financials
26   look as strong as possible. However, one of Nuvi’s largest customers—Hertz—was struggling
27   financially and cut back on the services purchased from Nuvi.
28
                                                       5
                               COMPLAINT FOR RESCISSION/REFORMATION AND FRAUD
       Case 4:21-cv-07340-DMR Document 1 Filed 09/21/21 Page 6 of 21



 1              17. Ultimately, on May 22, 2020, Hertz filed voluntary petitions for reorganization

 2   under Chapter 11 in the U.S. Bankruptcy Court for the District of Delaware. Hertz notified

 3   Mullarkey via email on May 23, 2020 about the bankruptcy filing and informed him that “any

 4   payments owed by [Hertz] to a supplier or vendor for goods delivered or services rendered prior

 5   to [Hertz’s] May 22, 2020 filing cannot be paid at this time without specific authorization from

 6   the Court. Vendors seeking payment of these ‘pre-petition’ claims will need to do so through the

 7   reorganization process. Our claims agent, who will be managing the claims process, will be

 8   mailing full information about submitting a claim for any unpaid pre-petition goods or services.”

 9   The email also included a link to a website with detailed information about the claims process.

10              18. Thus, in sum, any creditors who provided services to Hertz prior to May 2020,

11   were entitled to file claims with the court to recover money owed. And, from an accounting

12   perspective, any invoices sent to Hertz prior to May 2020 could be considered collectable and the

13   revenue and receivables could be appropriately recognized accordingly. Any invoices sent to

14   Hertz thereafter could not reasonably be considered collectable receivables and therefore revenue

15   could not be recognized.

16              19. On information and belief, Mullarkey saw this as an opportunity to artificially

17   inflate Nuvi’s financial statements and business prospects to look better than they were to make

18   Nuvi more attractive to potential acquirers. In turn, although Nuvi discontinued Hertz

19   Corporation’s access to its software in June 2019 and provided no services to Hertz Corporation

20   in 2020—facts which, on information and belief, Mullarkey knew or should have known—on

21   August 10 and 11, 2020, Mullarkey created four invoices to Hertz Corporation totaling

22   $3,098,907.12. Mullarkey backdated one invoice for $187,500 to October 1, 2019. Mullarkey

23   backdated the other three invoices totaling around $2.9 million to January 1, 2020. Mullarkey

24   referenced various Purchase Orders on those fake invoices to make them appear legitimate, but

25   those Purchase Orders had already been exhausted and the services described in those Purchase

26   Orders did not line up with the services described in the invoices. Mullarkey knew that the true

27   billing dates for these invoices would make collectability of these amounts much less likely, and

28   intentionally changed the dates to knowingly and fraudulently artificially inflate Nuvi’s revenue.
                                                     6
                                COMPLAINT FOR RESCISSION/REFORMATION AND FRAUD
       Case 4:21-cv-07340-DMR Document 1 Filed 09/21/21 Page 7 of 21



 1              20. A few months later, in or around October 2020, Reputation began exploring the

 2   possibility of acquiring and merging with Nuvi. During the transaction negotiations Mullarkey

 3   was Reputation’s point of contact and primary purveyor of Nuvi’s company information—

 4   including its revenue and ARR. Indeed, until around January 2021, Mullarkey was hesitant to

 5   involve, and did not involve, any other Nuvi employees in due diligence because he did not want

 6   to “spook” his team.

 7              21. Reputation is informed and believes that Mullarkey maintained close control over

 8   Nuvi’s Quickbooks accounting database at all relevant times. Reputation is further informed and

 9   believes that Mullarkey was personally involved in many of the Nuvi customer relationships and

10   knew or could readily ascertain the status of each Nuvi customer through Nuvi’s Salesforce

11   database which was regularly updated and kept fairly current by the Nuvi sales team.

12              22. On October 9, 2020, Reputation requested from Mullarkey Nuvi financial

13   statements and revenue by customer account. Mullarkey responded that day with a profit and loss

14   statement for 2018 and 2019 and that he would work on the year to date and year-end balance

15   sheets himself, without “asking 20 questions from [Nuvi’s] CFO.”

16              23. On October 18, 2020, Mullarkey provided Reputation with financial statements

17   ending September 30, 2020, purporting to show Nuvi’s 2019 revenue of over $18 million and

18   estimated 2020 revenue of over $15 million, based in part on $7 million in revenue in the first two

19   quarters of 2020, estimated third quarter revenue of $3.6 million, and projected revenue of $4.1

20   million in the fourth quarter. On information and belief, these financial statements included, at

21   least, $187,500 of revenue attributed to Hertz in 2019 which did not actually exist and another

22   $2.9 million of revenue attributed to Hertz in 2020 which did not actually exist. Mullarkey

23   further represented that there would be an uptick in revenue during the fourth quarter of 2020 due

24   to several new accounts and provided a 2021 Budget projecting $22 million in revenue in 2021

25   based on expected new sales wins. Notably, he also stated that there had been “no customer

26   churn since 6/30[.]”

27              24. On October 18, 2020, Mullarkey also provided Reputation with a spreadsheet

28   purporting to show ARR (with customer names redacted) as of September 30, 2020. Through
                                                  7
                              COMPLAINT FOR RESCISSION/REFORMATION AND FRAUD
       Case 4:21-cv-07340-DMR Document 1 Filed 09/21/21 Page 8 of 21



 1   that detailed, customer by customer, spreadsheet, Mullarkey represented to Nuvi that ARR as of

 2   September 30, 2020 was $14,365,797. This spreadsheet contained a “Start Date” column,

 3   populated entirely with dates on or before September 30, 2020, leading Reputation to justifiably

 4   believe that this ARR calculation encompassed only actual deals closed rather than deals still in

 5   the pipeline. It was also in line with Mullarkey’s representation that 2020 revenue would be

 6   around $15 million.

 7              25. On and before November 5, 2020, Reputation sent follow-up inquiries to

 8   Mullarkey stating that it wanted to understand, among other things, the churn rates in 2019 and

 9   2020, the impact of mergers in the ARR numbers, and organic vs. inorganic growth. On

10   November 6, 2020, Mullarkey responded that he would pull and provide the requested churn

11   information. Mullarkey further stated, “[w]e have two large pending deals to expand our Amazon

12   relationship totally replacing Sprinklr 1200 seats, which will lead to a $1.6 mm ARR for NUVI.

13   We met with their teams and submitted budgets last week. We are getting them locked in for 24

14   months at $1,644,333 per year. no guarantees, we will know by year-end[.]” He also provided a

15   spreadsheet detailing expected new bookings for the second, third and start of the fourth quarter

16   of 2020, which represented an expected $3.25 million of new total contract value, in addition to

17   the purported Amazon deal.

18              26. In reliance of the foregoing representations, on November 9, 2020, Reputation

19   provided Nuvi with a Letter of Intent to acquire Nuvi for $60 million total consideration

20   consisting of $30 million in cash and $30 million worth of Reputation common stock (16.2

21   million common shares in Reputation, most of which would only be paid if certain specified ARR

22   growth was achieved), with a hold back of 10% of total consideration ($10 million) for

23   indemnification claims, pending further confirmatory due diligence.

24              27. Also on November 9, 2020, Reputation followed up with Mullarkey asking again

25   for the churn reports requested back on November 5, 2020. Reputation emphasized the

26   importance of this information stating “[w]e really need those.” Mullarkey responded that day

27   stating that he was still working on the churn numbers. On November 10, 2020, Mullarkey stated

28   that he hired an outside accountant to work on this and provided the percentage of churn for the
                                                      8
                              COMPLAINT FOR RESCISSION/REFORMATION AND FRAUD
       Case 4:21-cv-07340-DMR Document 1 Filed 09/21/21 Page 9 of 21



 1   last three years, but did not provide the actual revenue or ARR numbers attributed to the churn.

 2                28. On November 18, 2020, Mullarkey responded to the Letter of Intent, seeking to

 3   have Reputation increase the proposed total consideration to $74 million, consisting of $37

 4   million in cash and $37 million worth of preferred shares with no earn out criteria, and to lower

 5   the indemnity holdback to 3% of total consideration.

 6                29. The parties engaged in various discussions thereafter and on December 3, 2020,

 7   Reputation provided Nuvi with a revised Letter of Intent. While the total consideration offered

 8   did not change from the $60 million offered on November 9, 2020, Reputation agreed to increase

 9   the upfront cash consideration from $30 million to $40 million, to remit $20 million worth of

10   Reputation preferred stock (5,376,344 shares) at closing, and to remove any earn out

11   requirements as pre-conditions to the stock consideration. The Revised Letter of Intent

12   maintained the hold back of 10% of total consideration for indemnification claims and added a

13   requirement that it would be forfeited entirely if 85% of the committed ARR from Nuvi

14   customers existing at the time of closing is retained for at least 12 months following the closing

15   (“ARR Threshold”). The Revised Letter of Intent remained subject to further confirmatory due

16   diligence.

17                30. On December 9, 2020, Mullarkey responded to the Revised Letter of Intent,

18   agreeing to the total consideration and structure, but proposing to delete the forfeiture of the hold

19   back if the ARR Threshold was not achieved. In response, on December 13, 2020, Reputation

20   sent a Second Revised Letter of Intent, keeping the proposed consideration and structure the

21   same, but creating a tiered structure for forfeiture of the hold back depending on the “ARR

22   renewal rate.” For example, Reputation proposed that if the ARR renewal rate was 80% or

23   above, Reputation would have no claim on the hold back. If it was 79% to 80%, 10% of the hold

24   back would be forfeited. If it was 78% to 79%, 20% of the hold back would be forfeited. The

25   continued incrementally down to the entire hold back being forfeited if the ARR renewal rate was

26   under 75%.

27                31. Yet again, Mullarkey—on information and belief, knowing full well that the ARR

28   he represented was fraudulently inflated—took issue with forfeiting any consideration based on
                                                    9
                               COMPLAINT FOR RESCISSION/REFORMATION AND FRAUD
      Case 4:21-cv-07340-DMR Document 1 Filed 09/21/21 Page 10 of 21



 1   ARR. On December 15, 2020, Mullarkey responded proposing a structure whereby lost ARR

 2   could be replaced by newly achieved ARR and stated “Main item-with the ARR hurdle, we need

 3   to discuss control over retaining and achieving revenue targets and renewal outcome and trigger if

 4   resources or staff is changed removed or material adverse change to business[.]”

 5              32. After some additional negotiations and discussions between Reputation and Nuvi,

 6   on December 18, 2020, Reputation submitted a Third Revised Letter of Intent—which Nuvi

 7   accepted that same date—largely in line with the December 13th Second Letter of Intent.

 8   Specifically, Reputation proposed to acquire Nuvi for $60 million consisting of $40 million up

 9   front cash plus 5,376,344 million Reputation preferred shares valued at around $20 million

10   (without any pre-conditions to earning the stock), and containing a tiered forfeiture of the 10%

11   holdback, contingent upon due diligence, to which Nuvi and Mullarkey agreed.

12              33. Thereafter, Reputation and Nuvi soon began the due diligence process, which

13   Mullarkey insisted should be an expedited process as he tried to push the Merger to closure as

14   quickly as possible before his fraud could be discovered. Throughout due diligence, Reputation

15   was focused on Nuvi revenue, customer contracts, and ARR. On December 20, 2020, Reputation

16   asked Mullarkey to start informal due diligence with him and Nuvi’s Chief Financial Officer the

17   next day “with one focus: customer contracts” and asked Mullarkey to help “with loading all

18   customer contracts into the secure [shared] folder[.]” Nearly two weeks passed without receiving

19   this information from Nuvi or Mullarkey.

20              34. On December 20, 2020, Reputation expressed to Mullarkey “[t]here are a lot of

21   people who are very concerned with the DD process in general and the current pace of any

22   document flow is not helping…I want help with customer contracts before we meet tomorrow.

23   Can you provide the top 5 or better yet the top 10 contracts for us to start reviewing? Our goal

24   with customer contracts is simple – we will read each contract, pulling the following fields: 1)

25   start / end date[;] 2) ARR[.] I suspect there will be between 300 to 500 contracts to read and I

26   want to start this so we go through in order of size.” Mullarkey responded later that day ensuring

27   Reputation that Nuvi “want[s] to present the correct data” and providing “a bunch of agreements

28   the team can start reading thru[.]” It was not until January 8, 2021, that Nuvi finally loaded a
                                                      10
                              COMPLAINT FOR RESCISSION/REFORMATION AND FRAUD
      Case 4:21-cv-07340-DMR Document 1 Filed 09/21/21 Page 11 of 21



 1   small fraction of its purported customer agreements into the data room.

 2              35. On February 1, 2021, Nuvi’s Chief Financial Officer finally provided financial

 3   statements to Reputation, including cash flow statements, balance sheets, and income statements

 4   for each of 2018, 2019 and 2020. Notably, the 2020 income statement represented that Nuvi’s

 5   2020 revenue was only $9.4 million—in stark contrast to Mullarkey’s October 18, 2020

 6   representation that 2020 revenue would be around $15 million for 2020 and that, at that point,

 7   over $9 million in revenue had already been achieved in the first three quarters alone. Likewise,

 8   the 2019 income statement represented that Nuvi’s 2019 revenue was only $11.87 million versus

 9   the October 18, 2020 representation that 2019 revenue was $18 million.

10              36. Similarly, on February 2, 2021, Nuvi’s Chief Financial Officer loaded a

11   spreadsheet into the data room containing detailed, customer by customer information regarding

12   ARR and purporting to show that Nuvi had $9.188 million in ARR, including $1.588 million in

13   “yellow” ARR and $434,200 in “red” ARR—in stark contrast to Mullarkey’s October 18, 2020

14   representation that ARR as of September 30, 2020 was $14.365 million. This spreadsheet

15   contained the following summary of this ARR information:

16                            Total 9,188,769.00
17
                             Green 7,165,761.00      (all black account status)
18
                             Yellow 1,588,808.00
19
                               Red 434,200.00
20
                37. After Reputation learned that Nuvi’s ARR was not over $14 million but instead a
21
     purported $9.188 million, Reputation’s Chief Executive Officer sought to renegotiate the terms of
22
     the acquisition with Mullarkey and Nuvi. On February 13, 2021, Reputation’s CEO discussed
23
     with Mullarkey the fact that ARR was much lower than previously represented and it could not
24
     enter into the deal based on the economics offered in the December 18, 2020 Third Revised Letter
25
     of Intent. During that call Reputation’s CEO also sought clarification about the “yellow” and
26
     “red” classifications and Mullarkey explained that he was responsible for the color codes applied
27
     to particular customer accounts and “yellow” meant there was an issue that Mullarkey needed to
28
                                                     11
                              COMPLAINT FOR RESCISSION/REFORMATION AND FRAUD
      Case 4:21-cv-07340-DMR Document 1 Filed 09/21/21 Page 12 of 21



 1   resolve with the customer and “red” meant that there was an unresolved customer issue with

 2   respect to a product or contract, but that Mullarkey believed that both categories represented

 3   revenue he expected to achieve. Mullarkey also explained that there was another category of

 4   “blue” ARR of around an additional $1 million in deals he expected to close that were in the last

 5   stages of contracting and out for signature. Reputation’s CEO explained to Mullarkey that, based

 6   on the materially lower-than-represented ARR, Reputation was reducing its offer to purchase

 7   Nuvi from a total consideration of $60 million down to total potential consideration of $50.5

 8   million consisting of a mix of cash and stock, with $37.5 million up front and the remaining $13

 9   million structured as an earnout based on achieving certain ARR targets. Reputation’s CEO

10   followed up the next day with a PowerPoint containing a summary of the prior day’s discussion,

11   which set forth the following revised proposal based on the revised $9 million ARR represented

12   by Nuvi and Mullarkey.

13              38. On February 15, 2021, Nuvi, through its banker, Alantra, provided a counter

14   proposal, attempting to revive Reputation’s prior offer of $60 million total consideration.

15   Specifically, the counter offer contemplated $37.5 million upfront consideration ($25 million in

16   cash and $12.5 million in stock) plus $22.5 million in cash earnouts based on new ARR.

17              39. On February 20, 2021, Reputation sent Nuvi and Mullarkey a Fourth Revised

18   Letter of Intent, based upon what Reputation was induced into believing was Nuvi’s actual ARR

19   of $9 million. Reputation agreed to revert to the offer of $60 million total consideration to

20   purchase Nuvi, but revised the financial terms from the prior December 13, 2020 Letter of Intent

21   by: (1) reducing the $40 million in upfront cash closing consideration down to $25 million; (2)

22   reducing the approximately 5.3 million preferred shares in closing consideration valued at around

23   $20 million down to 3,360,215 million preferred shares valued at around $12.5 million; and (3)

24   adding earn out provisions for up to a potential additional $22.5 million in cash if Nuvi achieved

25   certain post-close ARR net growth targets. Based on Nuvi’s and Mullarkey’s representations that

26   ARR was $9.188 million, but also factoring in the risk that some of the “yellow” and “red” ARR

27   may fall through, the Fourth Revised Letter of Intent stated, “The committed annually recurring

28   revenue (‘ARR’) of the Company that exists on the Closing Date shall be…at least Nine Million
                                                   12
                              COMPLAINT FOR RESCISSION/REFORMATION AND FRAUD
      Case 4:21-cv-07340-DMR Document 1 Filed 09/21/21 Page 13 of 21



 1   dollars ($9,000,000).”

 2                40. Thus, while total consideration proposed in the Fourth Revised Letter of Intent

 3   remained at $60 million, $22.5 million of that was made contingent upon certain post-close ARR

 4   requirements, and based on an understanding that ARR at closing was at least $9 million. The

 5   Fourth Revised Letter of Intent also changed the hold back amount to 10% of the upfront cash

 6   payment, or $2.5 million, rather than 10% of total consideration. Nuvi executed the Fourth Letter

 7   of Intent, accepting its terms, on February 21, 2021. Shortly thereafter, the parties began drafting

 8   the Merger Agreement to memorialize those terms.

 9                41. On March 1, 2021, Alantra loaded an updated ARR spreadsheet to the data room

10   purporting to show that Nuvi had over $11 million of ARR, but that only $7.55 million of that

11   ARR was from accounts classified as “Billing, up and running. Healthy.” The below chart from

12   this spreadsheet contains the summary breakdown of ARR as represented through this

13   spreadsheet:
          Total
14
           ARR        $ 11,057,705.85
15        Black            7,553,478.85   Billing, up and running. Healthy.
           Blue              913,219.00   Stage 5- Selected/Contracts out for signature
16       Green             1,060,008.00   4 - Contract Negotiation/Legal
17       Yellow            1,096,800.00   Issue for MM to resolve
            Red              434,200.00   Product/Contract or unresolved Customer issue
18
      Enterprise Over $10k                $ 9,597,847
19
      SMB        Under $10k               $ 1,459,859
20
                  42. On information and belief, Mullarkey assigned these color coded classifications to
21
     each purported deal. On information and belief, Mullarkey also added commentary to this
22
     spreadsheet explaining the status for many of the Blue, Green, Yellow, and Red deals that were
23
     pending but not yet closed.
24
                  43. Based on representations by Mullarkey that the $7.55 million in “Black” ARR
25
     were healthy and certain accounts for ARR, that “Blue” and “Green” deals were highly likely to
26
     close in the near term, and that the “yellow” and “red” accounts constituted current ARR that
27
     Mullarkey strongly believed he could “save,” Reputation agreed to maintain the consideration and
28
                                                        13
                               COMPLAINT FOR RESCISSION/REFORMATION AND FRAUD
       Case 4:21-cv-07340-DMR Document 1 Filed 09/21/21 Page 14 of 21



 1   related terms set forth in the Final Letter of Intent, including various terms that relied upon Nuvi’s

 2   then-current ARR being at least $9 million (Black + Yellow + Red), which was memorialized in

 3   the Merger Agreement as the definition of “Closing ARR.” Specifically, the Merger Agreement

 4   provides “Closing ARR” shall mean $9,000,000.00, which is the Company’s ARR as of the

 5   Closing Date.”

 6              44. On March 6, 2021, Alantra loaded a document purporting to show “Rev[enue] by

 7   Customer and Type” to the data room, purporting to show that Nuvi had over $9.4 million of

 8   revenue in 2020—with $2.9 million of that revenue purportedly derived from Hertz. It also

 9   purported to show that Nuvi had $11.87 million in revenue in 2019, with $2.75 million in revenue

10   purportedly derived from Hertz.

11              45. Indeed, throughout the due diligence process, Mullarkey repeatedly touted the

12   outstanding receivables owed by Hertz and that he was confident that Nuvi would recover a large

13   portion of the outstanding $4.7 million purportedly owed by Hertz through the bankruptcy

14   proceedings. For example, on March 2, 2021, Mullarkey emailed Reputation stating, “As

15   discussed bids for our debt and restarting with [Hertz;] plan would allow them to exit by summer,

16   creditors could get 70% on the dollar[.]” However, on information and belief, despite Mullarkey

17   being on notice since on or around September 16, 2020 that any creditor claims not filed by

18   October 21, 2020 would be barred, he did not file a Proof of Claim in the bankruptcy proceeding

19   on behalf of Brickfish until March 29, 2021. That belated Proof of Claim was supported, in part,

20   by (a) the fake and backdated invoices created by Mullarkey in August 2020, (b) four other

21   invoices totaling nearly $800,000 which, as of March 8, 2021, Hertz’s accounts payable and

22   procurement departments could not locate—a fact conveyed to Mullarkey on March 15, 2021,

23   and (c) the Purchase Orders referenced in those invoices that had no correlation to the invoiced

24   services and/or had already been fully exhausted as of the invoice date.

25              46. In an effort to conceal this belated bankruptcy filing from Reputation, Mullarkey

26   falsely attested in the March 29, 2021 Proof of Claim that it amended a claim filed on June 17,

27   2020. Mullarkey likewise caused Nuvi to represent in the Merger Agreement that Social Mecca

28   Inc d/b/a Brickfish filed a Form 410 Proof of Claim in Hertz Global Holdings, Inc.’s Chapter 11
                                                     14
                              COMPLAINT FOR RESCISSION/REFORMATION AND FRAUD
       Case 4:21-cv-07340-DMR Document 1 Filed 09/21/21 Page 15 of 21



 1   Bankruptcy Proceedings on June 17, 2020. No such claim is on the website of Prime Clerk, the

 2   claims agent for the Hertz bankruptcy proceeding, which is where the March 29, 2021 claim

 3   appears and where any other claim would appear if it were actually filed.

 4              47. On or about March 2021, based in part on Mullarkey’s insistence that the deal

 5   close quickly, the financial due diligence ceased. At that time, Reputation did not have sufficient

 6   ability to thoroughly dig into Nuvi’s financial condition. In turn, the parties agreed that

 7   Reputation would be indemnified for a broad set of potential issues up to the full purchase price.

 8   On April 23, 2021, the Merger Agreement was executed and the Merger closed. Reputation

 9   ultimately agreed to pay a total consideration generally in line with the Fourth Revised Letter of

10   Intent of around $55 million, with around $32,500,000 in upfront remuneration (consisting of $25

11   million in cash and the remainder in stock), and $22,500,000 in cash through earn-outs which

12   were contingent upon certain ARR thresholds being achieved.

13              48. Mullarkey, through ODK and another entity that Reputation believes he owns

14   (Galway Holdings), personally received over $8.5 million from the transaction, plus around $2.6

15   million worth of equity in Reputation (which Reputation intends to place into an escrow account

16   pending resolution of this case).

17              49. Shortly after Closing, Reputation’s finance team gained access to Nuvi’s

18   Salesforce, NetSuite, and Quickbooks databases containing customer contracts, billing, and

19   revenue information. Reputation began cross checking customer contracts provided during due

20   diligence and the list of purported Nuvi accounts and ARR from those accounts provided to it by

21   Nuvi against records in these financial databases and discovered various discrepancies between

22   Mullarkey’s representations and reality. Contrary to Mullarkey’s October 18, 2020 representation

23   that there had been “no customer churn since 6/30[/20,]” Reputation discovered that eleven Nuvi

24   accounts churned between July 1, 2020 and October 1, 2020, accounting for nearly $100,000 of

25   potential ARR that Nuvi recently lost. But more importantly, Reputation learned that Nuvi’s

26   Closing ARR as of April 30, 2021 (based on actual billings) was actually closer to $5.2 million—

27   less than half of the ARR figure represented by Nuvi and Mullarkey to Reputation and $2.3

28   million less than what Mullarkey represented as the customer accounts that were “Billing, up and
                                                    15
                              COMPLAINT FOR RESCISSION/REFORMATION AND FRAUD
      Case 4:21-cv-07340-DMR Document 1 Filed 09/21/21 Page 16 of 21



 1   running. Healthy.”

 2              50. In or around May 2021, Reputation confronted Mullarkey about the ARR

 3   discrepancy. In turn, Mullarkey finally came clean, to some extent. He reviewed the 557

 4   customer deals represented pre-close to be “Billing, up and running. Healthy[,]” and conceded

 5   that 133 of the those—valued at around $1.1 million in ARR—was attributed to former Nuvi

 6   customers who failed to renew agreements with Nuvi pre-close, referred to as “churned”

 7   accounts. Indeed, Reputation later learned that many of these accounts churned in 2020—well

 8   before Mullarkey caused false ARR data to be delivered to Reputation and well before he

 9   confirmed the color-coding classifications to Reputation’s CEO. Without question, Mullarkey—

10   who was heavily involved in the day-to-day aspects of managing and overseeing Nuvi customer

11   accounts—knew or should have known two months earlier that these accounts were not “healthy”

12   accounts expected to continue utilizing Nuvi’s products and contributing to revenue.

13              51. However, even Mullarkey’s purported attempt to come clean was a lie. Upon

14   examination of actual billings from the NetSuite system, Reputation further discovered that an

15   additional 92 purported customer deals—totaling approximately $491,000 of ARR represented by

16   Mullarkey and Nuvi throughout due diligence—churned (and did not re-activate their accounts)

17   between January and April 2021, during the pre-close due diligence period.

18              52. Reputation further discovered that around $1.34 million of those purportedly

19   “healthy” accounts that Mullarkey represented were “Billing, up and running” were accounts that

20   Mullarkey conceded post-closing that he was trying (unsuccessfully) to “save.” According to

21   Mullarkey, those included, among others (a) the Hertz account which was “currently paused due

22   to bankruptcy and covid,” (b) a “[b]anking client that cut back because of covid,” (c) a “really

23   promising opportunity” that was “lost in March 2021,” (d) one that was “going to renew and

24   upgrade” but “at the last moment the departments budget got cut and the social media

25   management was moved” to a different office and “was officially closed lost in Feb 2021,” (e) an

26   event that was canceled due to covid, (f) one where “[r]enewal was uncertain and this customer

27   ended up canceling.” Reputation also discovered that around $37,000 in ARR was overstated

28   from legitimate deals. In addition, of the additional $3.5 million in “Green” and “Blue” deals
                                                      16
                              COMPLAINT FOR RESCISSION/REFORMATION AND FRAUD
      Case 4:21-cv-07340-DMR Document 1 Filed 09/21/21 Page 17 of 21



 1   represented by Mullarkey as very likely to close and the “yellow” and “red” accounts that

 2   Mullarkey strongly believed he could “save,” only around $534,000 ARR was actually derived

 3   from such deals—the other roughly $3 million of purported ARR was attributed to deals that

 4   either fell through ($714,500), were fabricated by Mullarkey ($1.2 million), or that remained

 5   uncertain as of April 30, 2021 ($1.14 million).

 6                53. To make matters worse, in or around June 2021, Reputation discovered that four

 7   Hertz invoices were backdated by Mullarkey. Reputation further discovered in or around August

 8   2021 that all of those invoices were fake—Social Mecca/Brickfish did not provide Hertz with any

 9   of the services set forth in those invoices. Given that this revenue could not be recognized

10   because they post-dated the bankruptcy claim and were not legitimate, it rendered Nuvi’s

11   representations as to Nuvi’s 2020 revenue intentionally overstated by $2.91 million and Nuvi’s

12   2019 revenue was intentionally overstated by $187,500.

13                54. Reputation also discovered problems with additional Hertz invoices submitted by

14   Mullarkey with the March 29, 2021 bankruptcy claim that he caused Brickfish to file, including

15   that Hertz did not have a record of four of the invoices, the invoices (also prepared by Mullarkey)

16   referenced services that Nuvi did not provide to Hertz, and the invoices were not supported by a

17   Purchase Order. Ultimately, Reputation determined that, at most, approximately $150,000 of the

18   $4.7 million belatedly claimed remuneration could be valid, but even that would be difficult to

19   support. In turn, Reputation had no choice but to withdraw the Hertz bankruptcy claim filed by

20   Mullarkey.

21                55. Accordingly, Mullarkey’s intentional misrepresentations caused Reputation to

22   negotiate the Merger Agreement’s terms without knowledge of Nuvi’s actual ARR and revenue

23   and without knowledge of the true status of the Hertz bankruptcy claim filed by Mullarkey, to the

24   detriment of Reputation. Reputation justifiably relied on Mullarkey’s deception by completing

25   the Merger with financial terms it would have not agreed had it known the true state of affairs.

26                                       FIRST CAUSE OF ACTION
                                       Partial Rescission/Reformation
27                                        (Against All Defendants)
28                56. Reputation hereby incorporates by reference each of the allegations in the
                                                      17
                               COMPLAINT FOR RESCISSION/REFORMATION AND FRAUD
       Case 4:21-cv-07340-DMR Document 1 Filed 09/21/21 Page 18 of 21



 1   preceding paragraphs as though fully set forth herein.

 2                57. As described above, Reputation’s consent to the Merger Agreement was induced

 3   by fraud, given by mistake and/or exercised with the connivance of Mullarkey and Nuvi. Based

 4   on Mullarkey’s and Nuvi’s misrepresentations to Reputation as to Nuvi’s revenue and ARR, and

 5   Nuvi’s relationship with Hertz, Reputation erroneously believed that Nuvi was correctly valued

 6   and that it purchased Nuvi for a fair price. It would not have purchased Nuvi for the

 7   consideration set forth in the Merger Agreement, but for its reasonable belief in, and justifiable

 8   reliance on, these falsehoods.

 9                58. Mullarkey intentionally misrepresented these falsehoods to Reputation, he

10   intended for Reputation to rely on them and pay a higher price for the acquisition of Nuvi than it

11   would have paid had it known the true state of affairs that were intentionally concealed by

12   Mullarkey.

13                59. The consideration paid by Reputation for the acquisition of Nuvi was stated in the

14   Merger Agreement, conspicuously divided among Nuvi’s stockholders and severable.

15                60. As a result of Mullarkey’s conduct, Reputation has sustained damages in an

16   amount to be determined at trial. Reputation is entitled to partially rescind and/or reform the

17   Merger Agreement and receive restitution in an amount to be determined according to proof at

18   trial.

19                                     SECOND CAUSE OF ACTION
                                                 Fraud
20                          (Against Defendants Michael Mullarkey and Nuvi)
21                61. Reputation hereby incorporates by reference each of the allegations in the

22   preceding paragraphs as though fully set forth herein.

23                62. Through the acts alleged herein, Mullarkey and Nuvi (through Mullarkey)

24   concealed material facts from Reputation and/or made affirmative misrepresentations to

25   Reputation in connection with its purchase of Nuvi.

26                63. Mullarkey’s and Nuvi’s misrepresentations include, but are not limited to, the

27   following:

28                       a. That Hertz owed Nuvi $4.7 million for services provided in 2019 and 2020.
                                                   18
                               COMPLAINT FOR RESCISSION/REFORMATION AND FRAUD
      Case 4:21-cv-07340-DMR Document 1 Filed 09/21/21 Page 19 of 21



 1                        b. That at least 70% of that $4.7 million from Hertz would likely be collected

 2                            through the Hertz bankruptcy proceedings.

 3                        c. That Social Mecca Inc d/b/a Brickfish filed a timely claim in the Hertz

 4                            bankruptcy proceedings on June 17, 2020.

 5                        d. That Nuvi ARR as of September 30, 2020 was $14,365,797.

 6                        e. That Nuvi’s revenue for the first two quarters of 2020 was $7 million,

 7                            estimated third quarter 2020 revenue was $3.6 million, and, as of October

 8                            18, 2020, projected to be over $15 million for the full year 2020.

 9                        f. That as of October 18, 2020, there had been “no customer churn since

10                            6/30/[20.]”

11                        g. That Nuvi’s 2020 revenue was $9.4 million.

12                        h. That Nuvi’s 2019 revenue was over $18 million, and then that it was

13                            $11.87 million.

14                        i. That Nuvi’s ARR as of February 2, 2021 was $9.188 million.

15                        j. That, as of March 1, 2021, Nuvi’s ARR was over $11 million with around

16                            $7.5 million of that “Billing, up and running. Healthy[,]” around $2 million

17                            highly likely to close in the near term, and around $1.5 million that were

18                            current ARR that Mullarkey strongly believed he could “save.”

19                 64. Mullarkey’s and Nuvi’s representations to Reputation described above were false.

20                 65. Mullarkey and Nuvi (though Mullarkey) knew these representations were false at

21   the time they made them.

22                 66. Mullarkey and Nuvi (through Mullarkey) intended to induce Reputation’s reliance

23   on their concealment, and affirmative misrepresentation of, these material facts in order to

24   mislead Reputation into, among other things: (1) believing that the valuation of Nuvi was higher

25   than it is, (2) overpaying to acquire Nuvi; and (3) structuring the acquisition of Nuvi with more

26   up front consideration than it should have and less consideration contingent upon certain earn out

27   conditions.

28                 67. Reputation justifiably relied on Mullarkey’s and Nuvi’s misrepresentations by
                                                         19
                                COMPLAINT FOR RESCISSION/REFORMATION AND FRAUD
       Case 4:21-cv-07340-DMR Document 1 Filed 09/21/21 Page 20 of 21



 1   completing the Merger and distributing to the former Nuvi shareholders, including Mullarkey,

 2   $23,148,153.93, of which $8,538,271.55 went to Mullarkey personally, through entities owned by

 3   Mullarkey.

 4                68. As a result of the conduct alleged herein, Mullarkey has been and will be unjustly

 5   enriched in an amount to be proven at trial. Mullarkey’s unjust enrichment includes, but is not

 6   limited to, his receipt of substantial payments of cash from Reputation in connection with the

 7   Merger Agreement.

 8                69. As a result of Mullarkey’s and Nuvi’s actions, Reputation has sustained damages

 9   in an amount to be determined at trial.

10                70. Mullarkey and Nuvi (through Mullarkey) performed the foregoing acts, conduct,

11   and omissions fraudulently, oppressively, and maliciously, with the intent and design to damage

12   Reputation. By reason of this conduct, Reputation is entitled to recover punitive damages in an

13   amount to be determined at trial.

14                                         PRAYER FOR RELIEF
15   WHEREFORE, Plaintiff prays for the following relief:

16                1. Judgment in Reputation’s favor and against Defendants on all causes of action

17   alleged herein;

18                2. For damages in an amount to be proven at trial;

19                3. For punitive damages;

20                4. For partial rescission and/or reformation of the Merger Agreement and restitution

21   in an amount to be proven at trial;

22                5. For disgorgement of ill-gotten gains;

23                6. For attorneys’ fees and costs of suit incurred herein as allowed by law and

24   contract;

25                7. For such other and further relief and remedies as the Court may deem to be just

26   and equitable under the circumstances.

27

28
                                                      20
                               COMPLAINT FOR RESCISSION/REFORMATION AND FRAUD
      Case 4:21-cv-07340-DMR Document 1 Filed 09/21/21 Page 21 of 21



 1   Dated: September 21, 2021             Respectfully Submitted,

 2

 3                                         By: /s/ Nicole L. Chessari
                                               Michael T. Jones (SBN 290660)
 4                                             MJones@goodwinlaw.com
                                               Nicole L. Chessari
 5                                             NChessari@goodwinlaw.com
                                               GOODWIN PROCTER LLP
 6                                             601 Marshall Street
                                               Redwood City, California 94063
 7                                             Tel.: +1 650 752 3100
                                               Fax: +1 650 853 1038
 8

 9                                             Attorneys for Plaintiff Reputation.com, Inc.
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                 21
                           COMPLAINT FOR RESCISSION/REFORMATION AND FRAUD
